DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
Claim 1, line 17, delete “material at” and replace with-- material--.
Claim 21, line 18, delete “material at” and replace with-- material--.

Allowable Subject Matter
Claims 1, 3, 5-6, 9-10, 21, 23, 25-26 and 29-30 are allowed.

As per claims 1, 3, 5-6, 9-10, 21, 23, 25-26 and 29-30, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

As per claims 1, 3, 5-6 and 9-10, specifically with respect to independent claim 1, the prior art of record fails to teach or adequately suggest a computerized method of controlling the machining of a workpiece comprising:
employing an historical mapping, based on empirical data obtained from machining activity at an earlier time, said historical mapping indicating:
pairings of depth of cut and rpm at which undesirable chatter (UDC) did not occur during machining activity at an earlier time using at least one given type of milling machine, at least one given type of cutting tool and at least one given type of workpiece material; and
pairings of depth of cut and rpm at which undesirable chatter (UDC) did occur during machining activity at an earlier time using said at least one given type of milling machine, said at least one given type of cutting tool and said at least one given type of workpiece:
prior to commencing machining of said workpiece, programming a machine tool to machine said workpiece using one of said at least one given type of milling machine, one of said at least one given type of cutting tool and one of said at least one given type of workpiece material at least one depth of cut and rpm, which, based on said historical mapping, avoid undesirable chatter, said programming comprising ascertaining a suitable rpm for a given depth of cut which will not create UDC by:
employing a first plurality of known pairings of depth of cut and rpm,
which are known from said historical mapping for said given type of milling machine, said given type of cutting tool and said given type of workpiece material not to create UDC: and
employing a second plurality of known pairings of depth of cut and
rpm, which are known from said historical mapping for said given type of milling machine, said given type of cutting tool and said given type of workpiece material to create UDC.

As per claims 21, 23, 25-26 and 29-30, specifically with respect to independent claim 21, the prior art of record fails to teach or adequately suggest a computerized system for controlling the machining of a workpiece, said system comprising:

an historic mapping generator operative, prior to machining said workpiece, generate an historical mapping, based on empirical data obtained from machining activity at an earlier time, indicating:
pairings of depth of cut and rpm at which undesirable chatter (UDC)
did not occur during machining activity at an earlier time using at least one given type of milling machine, at least one given type of cutting tool and at least one given type of workpiece material; and
pairings of depth of cut and rpm at which undesirable chatter (UDC) did occur during machining activity at an earlier time using said at least one given type of milling machine, said at least one given type of cutting tool and said at least one given type of workpiece material; and
a computerized machine tool programmer operative, prior to commencing machining of said workpiece, to generate a machine tool program enabling a machine tool to machine said workpiece using one of said at least one given type of milling machine, one of said at least one given type of cutting tool and one of said at least one given type of workpiece material at least one depth of cut and rpm, which, based on said historical mapping, avoid undesirable chatter, said computerized machine tool programmer comprising a suitable depth of cut and rpm ascertainer, said ascertainer operative to ascertain a suitable rpm for a given depth of cut which will not create UDC by:
employing a first plurality of known pairings of depth of cut and rpm,
which are known from said historical mapping for said given type of milling machine, said given type of cutting tool and said given type of workpiece material not to create UDC: and
employing a second plurality of known pairings of depth of cut and
rpm, which are known from said historical mapping for said given type of milling machine, said given type of cutting tool and said given type of workpiece material to create UDC.


Prior Art Considered but Not Relied Upon
The following list of references appear to teach aspects of the claimed invention, form the standpoint of general shatter suppression for machine tools, but none of the references adequately disclose or render obvious the highlighted features of the claimed invention, in combination with the other claimed features and or limitations as claimed.

The Prior Art of record are:

(1)	Wang et al., U.S. Patent Application Publication No. 2006/0159538 which discloses a system for detecting and suppressing methods for milling tool chatter whereby milling parameters are defined and a milling device is initiated using the milling parameters, whereby milling signals are extracted using a sensor installed on the milling device and it is determined whether chatter relating to the milling device occurs, comprising determining whether the milling signals are high frequency signals, and, if the milling signals are high frequency signals, determining whether signal points generated based on the milling signals are located in a stable area derived using a sliding function, and when the signal points are located in the stable area, the milling signals are stable milling signals, and when the signal points are located outside the stable area, rotational rates of a spindle of the milling device are adjusted;

(2)	KAPPMEYER et al., U.S. Patent Application Publication No.  2010/0161107 which discloses machine control for a numerically controlled machine tool, whereby on the numerically controlled machine tool a sub-program is integrated into the given program for controlling the machine tool by which a periodic change of at least one cutting tool parameter is effected in one processing cycle, or also in several processing cycles, or in certain length and diameter zones of the workpiece characterized by tool vibrations and leading to inferior workpiece quality. By way of the periodic cutting parameter change, self-excited tool vibrations are avoided in these sensitive machining areas, thereby enabling tool wear to be reduced and workpiece quality improved. Furthermore, this intervention into the machining program is documentable and identically reproducible for each workpiece--independently of the expertise and personal judgement of the operator;

(3)	LEE et al., U.S. Patent Application Publication No. 2014/0364990 which discloses a setting method and control device of the depth of cut in the initial axial direction for the rotating cutting tool, wherein the initial recommended axial depth of cut Y and the corrected axial depth of cut Ad are acquired by reflecting variables for the overhang length and the diameter of the tool, the initial recommended axial depth of cut Y and the corrected axial depth of cut Ad may be applied to all tool diameters having various rigidities. That is, by excellently selecting an initial cutting condition (axial depth of cut) that enables processing stability control upon processing are excellently selected with respect to various tool types and tool overhang lengths applied to the machining tool, reliability of real-time chatter vibration reduction may be improved and the initial cutting condition may be applied to be generally used;

(4)	BARATTA, WO 2016/025963 which discloses a depth controller can be any suitable electromechanical device for receiving input from the control system, or from the Intelimodule, and translating that information to mechanical motion, such as to raise or lower or otherwise position the tool accordingly, wherein a value for the desired depth can be based on manual input from the user, operating data provided from information in the control system, data from the tool or based on control signals from the Intelimodule, wherein the Intelimodule can calculate an appropriate or optimal tool operating depth and send control signals to the depth controller, and such calculations can be based on data control signals to the depth controller, and such calculations can be based on data from machine centers, for example one or more of tool speed, current depth, current feed rate, makeup of the current workpiece, data from the tool such as temperature, vibration or any other parameters available from the tool, age of the tool, etc.;

(5)	Hwang et al., U.S. Patent No. 9,833,868 which discloses a chatter avoidance method and device that includes steps of providing a stable operating condition plot, partially removing a first layer of a workpiece with a predetermined first removal depth according to a safe removal depth of the stable operating condition plot and sensing a chatter caused by the removal operation, if no chatter is sensed, completing the removal operation, otherwise, continuing to partially remove the first layer with a second removal depth less than the predetermined first removal depth; and determining a minimum removal depth according to the removal operation, and removing a last layer of the workpiece with a last removal depth less than or equal to the minimum removal depth, allowing the workpiece to have a target thickness; and

(6) Schmitz et al., U.S. Patent Application Publication No. 2002/0146296 which discloses the utilization of an audio signal for identifying chatter in material removal operation is provided and a vibration signal is provided at periodic intervals of removal operation in synchronism with tool rotation, wherein the two signals are sampled for a selected number of periodic intervals and wherein the analysis of the synchronously sampled signal values are provided to indicate the stable or unstable operation of tool.; and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        August 11, 2022
/RDH